Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.  
Appropriate correction is required.

Claim Objections
Claim 40 is objected to because of the following informalities: the phrase “so that that the two…” in line 8 should read “so that the two…” to remove the repeated word “that”.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 35, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, claim 34, line 9 recites “their input and output waveguides”, which is unclear. The word “their” renders the claim unclear to what elements are being referred to.
Regarding claim 34, claim 34, line 11 recites “probe molecules”. Since “probe molecule” is established in claim 30, it is unclear if the probe molecules of claim 34 are the same or different from the probe molecule of claim 30.
Regarding claim 35, claim 35 recites the limitation "the ports" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 40, claim 40, line 5 recites “its common end”, which is unclear. The word “its” renders the claim unclear to what element is being referred to.
Regarding claim 40, 
Regarding claim 40, claim 40, line 11 recites “probe molecules”. Since “probe molecule” is established in claim 36, it is unclear if the probe molecules of claim 40 are the same or different from the probe molecule of claim 36.
Regarding claim 41, claim 41 recites the limitation "the ports" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashizume et al. (EP 2180361, hereinafter “Hashizume”).
Regarding claim 22, Hashizume teaches a photonic chip (Fig. 7) comprising: at least one input waveguide (input I1 and I2); at least one output waveguide (output O2 and O1); one of at least one Mach-Zehnder interferometer and at least one resonator (Fig. 7 and abstract teachings the chip includes a Mach-Zehnder interferometer); and a one-sided optical port (interpreted as the ends of the input and output) enabling in and out coupling of light where the at least one input waveguide begins and the at least one output waveguide ends.
Regarding claim 23, Hashizume teaches all of the elements of the current invention as stated above. Hashizume further teaches wherein the one of at least one Mach-Zehnder 
Regarding claim 28, Hashizume teaches all of the elements of the current invention as stated above. Hashizume further teaches the photonic chip further comprising at least one main waveguide (Fig. 7, between elements 722 and 724) containing the one of at least one Mach-Zehnder interferometer and at least one resonator (Fig. 7 and abstract teaches the Mach-Zehnder interferometer is between elements 722 and 724), the at least one main waveguide being configured with a turn substantially in the shape of a "U" (Fig. 7) for connection to the at least one input and output waveguides to enable in and out coupling of light at the one-sided optical port.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume as applied to claim 22 above, and further in view of Xu et al. (WO 2008141417, hereinafter “Xu”).
Regarding claim 24, Hashizume teaches all of the elements of the current invention as stated above. Hashizume fails to teach wherein the at least one Mach-Zehnder interferometer comprises more than one Mach-Zehnder interferometer each having a different output spectrum oscillation frequency.
Xu teaches methods and devices for detecting and monitoring molecular interactions comprising waveguide elements (abstract). Xu teaches a photonic chip (Fig. 19) comprising more than one Mach-Zehnder interferometer (Fig. 19). Xu teaches the need to adjust each interferometer due to temperature and environmental effects (page 17, lines 26-30). Xu teaches Mach-Zehnder interferometers with different output spectrum oscillation frequencies 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashizume to incorporate the teachings of Xu to provide the at least one Mach-Zehnder interferometer comprising more than one Mach-Zehnder interferometer each having a different output spectrum oscillation frequency. Doing so would utilize known methods of using Mach-Zehnder in parallel and with different output spectrum oscillation frequencies that would have a reasonable expectation of successfully detecting and monitoring molecules with improved measurements due to reduced temperature sensitivity.
Regarding claim 25, Hashizume teaches all of the elements of the current invention as stated above. Hashizume fails to teach wherein the one of at least one Mach-Zehnder interferometer and at least one resonator comprises at least one resonator.
Xu teaches a photonic chip (Fig. 15) comprising ring resonators (page 15, line 27 – page 16, line 4), and a one-sided optical port (Fig. 15, side of sensor with optical IN and OUT) comprising an input waveguide (“IN”) and output waveguide (“OUT”). Xu teaches that Mach-Zehnder interferometers and resonators may be used to detect and monitor molecular interactions (page 10, lines 6-18). Xu teaches and suggests that Mach-Zehnder interferometer configurations can be substituted with ring resonators to have similar results of detecting and monitoring molecular interactions (page 17, lines page 14-32).

Regarding claim 26, Hashizume in view of Xu teach all of the elements of the current invention as stated above. Hashizume in view of Xu fail to teach wherein the at least one resonator comprises more than one resonator each having a different resonance wavelength.
Xu teaches wherein the at least one resonator comprises more than one resonator each having a different resonance wavelength (page 15, lines 5-26) so that each resonator can be individually monitored by measuring the wavelength shift of its resonance (page 15, lines 5-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashizume in view of Xu to further incorporate the teachings of Xu to provide the at least one resonator comprises more than one resonator each having a different resonance wavelength. Doing so would improve analysis capabilities of the photonic chip by allowing individual resonators to be monitored based on their specific resonance wavelengths.
Regarding claim 29, Hashizume teaches all of the elements of the current invention as stated above. Hashizume further teaches wherein the at least one input and output waveguides comprise a plurality of input (Fig. 7, elements 702 and 704) and output waveguides (712, 710). Hashizume fails to teach wherein the one of at least one Mach-Zehnder interferometer and at 
Xu teaches an embodiment of the photonic chip (Fig. 19) wherein the one of at least one Mach-Zehnder interferometer and at least one resonator comprises a plurality of Mach-Zehnder interferometers (Fig. 19; page 17, lines 14-32); and the photonic chip further comprising a plurality of main waveguides (Fig. 19, interpreted as the waveguide where the fixed wavelength enters) each containing a respective one of the plurality of Mach-Zehnder interferometers and connected to respective ones of the plurality of input and output waveguides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashizume to incorporate the teachings of Xu to provide the at least one Mach-Zehnder comprising a plurality of Mach-Zehnder interferometers and the photonic chip further comprising a plurality of main waveguides each containing a respective the plurality of Mach-Zehnder interferometers and connected to respective ones of the plurality of input and output waveguides. Doing so would utilize known methods of sensor arrays comprising separate Mach-Zehnder interferometers that would have a reasonable expectation of successfully generating feedback to detect and monitor molecules or molecular changes.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizume as applied to claim 22 above, and further in view of Ayliffe et al. (US 9341786 B1, hereinafter “Ayliffe”).
Regarding claim 27, Hashizume teaches all of the elements of the current invention as stated above. Hashizume teaches wherein the at least one input waveguide is configured to receive light from an adjacent input fiber at the one-sided optical port (the input waveguides I1 and I2 in Fig. 7 are capable of receiving light from an adjacent input fiber), and the at least one output waveguide is configured to emit light to an adjacent output fiber at the one-sided optical port (the output waveguides O1 and O2 in Fig. 7 are capable of receiving light from an adjacent input fiber).
Hashizume fails to explicitly teach wherein the one-sided optical port is configured for removable connection to a mechanical optical coupling module to provide for the optical alignment of the at least one input and output waveguides with the input and output fibers, respectively.
Ayliffe teaches an optical-mechanical assembly for a photonic chip (abstract) comprising a mechanical optical coupling module (Fig. 1A, element 116) that is placed between an input and output optical fiber (135) and photonic chip (104) to align and connect the input and output optical fiber (135) with input and output waveguides (114) of the photonic chip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashizume to incorporate the teachings of Ayliffe to provide the one-sided optical port is configured for removable connection to a mechanical optical coupling module to provide for the optical alignment of the at least one 
Note that the structures of the adjacent input fiber and the adjacent output fiber are not positively recited structurally and is interpreted as intended uses of the at least one input waveguide and the at least one output waveguide.

Claims 30, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hashizume and further in view of Shirai (US 20040257579) and Tan et al. (US 20110305599 A1, hereinafter “Tan”).
Regarding claim 30, Hashizume teaches an apparatus comprising a photonic chip (Fig. 7) comprising having at least one input waveguide (input I1 and I2); at least one output waveguide (output O2 and O1); at least one Mach-Zehnder interferometer (Fig. 7 and abstract teachings the chip includes a Mach-Zehnder interferometer); and a one-sided optical port (interpreted as the ends of the input and output) enabling in and out coupling of light where the at least one input waveguide begins and the at least one output waveguide ends.
Hashizume fails to teach the apparatus is capable for the detection of analytes; a bifurcated fiber formed of an input fiber and an output fiber, the bifurcated fiber facing at a common end thereof the one-sided optical port of the at least one photonic chip while a free end of the input fiber is connected to a white light source and a free end of the output fiber is connected to a spectrometer; a mechanical optical coupling module placed between the 
Shirai teaches a chemical sensor chip (Fig. 1) comprising a Mach-Zehnder interferometer (abstract; elements 516 and 517) for detecting an analyte (paragraph [0007], “target compound”) comprising a probe molecule (Fig. 2, element 601) immobilized on a sensing window (400) of the at least one Mach-Zehnder interferometer of the at least one photonic chip is capable of creating spectral shifts on an output spectrum upon binding with analyte molecules by immersing the sensing window into an analyte solution or by adding an analyte solution drop on the sensing window (paragraphs [0008]-[0009]). Shirai teaches the chemical sensor comprising the interferometer and probe molecule allowed for enhanced sensitivity (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashizume to incorporate the teachings of Shirai to provide the apparatus for the detection of analytes comprising a probe molecule immobilized on a sensing window of the at least one Mach-Zehnder interferometer of the at least one photonic chip. Doing so would utilize known devices for detecting analytes using Mach-Zehnder interferometers that would have a reasonable expectation of successfully detecting analytes with enhanced sensitivity.

Tan teaches an assembly for use in detecting an analyte in a sample based on thin-film spectral interference (abstract) comprising a bifurcated fiber (Fig. 5, element 13) formed of an input fiber (Fig. 5, element 13 that connects to the light source 11) and an output fiber (Fig. 5, element 13 that connects to the spectrometer), the bifurcated fiber facing at a common end thereof a one-sided optical port of the at least one photonic chip (42, “probe”) while a free end of the input fiber is connected to a white light source (“light source”, 11) and a free end of the output fiber is connected to a spectrometer (“spectrometer”, 12) and a mechanical optical coupling module (element 51, “coupling hub”) placed between the bifurcated fiber common end and the at least one photonic chip capable of aligning the bifurcated input and output fibers with the at least one input and output waveguides, respectively, of the at least one photonic chip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashizume in view of Shirai to incorporate the teachings of Tan to provide the apparatus comprising a bifurcated fiber formed of an input fiber and an output fiber, the bifurcated fiber facing at a common end thereof the one-sided optical 
Regarding claim 31, modified Hashizume teaches all of the elements of the current invention as stated above. Modified Hashizume fails to explicitly teach wherein the sensing window is hydrophilic.
Shirai teaches solution containing a target compound can be applied to the sensing window (paragraph [0122]) such that the target compound is adsorbed by the specific receptor on the sensing window (paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Hashizume to provide the sensing window as hydrophilic. Doing so would improve the adsorption of the target compound from the solution to the sensing window.
Regarding claim 35, modified Hashizume teaches all of the elements of the current invention as stated above. While modified Hashizume teaches wherein the mechanical optical coupling module comprises a two-port mechanical part (Tan, Fig. 5, element 51, “coupling hub”), one of the ports matching outer dimensions of the bifurcated fiber common end, 
Tan teaches the two-port mechanical part (Fig. 5, element 51) comprises one port matches the cross section of the probe (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Hashizume to provide the two-port mechanical part with one port being in the form of a rectangular slit to match the cross-section of the photonic chip of Hashizume. Doing so would be a simple substitution of shape that would have a reasonable expectation of successfully coupling the photonic chip of Hashizume with the two-port mechanical part of Tan.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizume and further in view of Shirai and Tan as applied to claim 30 above, and further in view of Dover et al. (Jason E. Dover, et al., “Recent advances in peptide probe-based biosensors for detection of infectious agents”, April 2009, Journal of Microbiological Methods, 78, 10-19, hereinafter “Dover”).
Regarding claim 32, modified Hashizume teaches all of the elements of the current invention as stated above. Modified Hashizume fails to teach wherein a different probe molecule is immobilized on the sensing window of the at least one photonic chip.
Dover teaches a review of recent advances in probe based biosensors (abstract) wherein multiple different probe molecules, or receptors, are immobilized on a sensing window of a biosensor to interact with target analytes (page 15, left column, first paragraph; Fig. 4).
. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizume and further in view of Shirai and Tan as applied to claim 30 above, and further in view of Xu.
Regarding claim 33, modified Hashizume teaches all of the elements of the current invention as stated above. Modified Hashizume teaches the Mach-Zehnder interferometer (Fig. 7) being configured with a turn substantially in the shape of a "U" for connection to respective ones of the plurality of input and output waveguides to enable in and out coupling of light at the one-sided optical port (Fig. 7). Modified Hashizume teaches wherein the at least one input and output waveguides comprise a plurality of input (Hashizume, Fig. 7, inputs I1 and I2) and output waveguides (Hashizume, Fig. 7, outputs O1 and O2).
Modified Hashizume fails to teach wherein the at least one Mach-Zehnder interferometer of the at least one photonic chip comprises more than one Mach-Zehnder interferometer each having a different output spectrum oscillation frequency; and the apparatus further comprising a plurality of main waveguides each containing a respective one of the Mach-Zehnder interferometers.
Xu teaches methods and devices for detecting and monitoring molecular interactions comprising waveguide elements (abstract). Xu teaches a photonic chip (Fig. 19) comprising 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashizume to incorporate the teachings of Xu to provide more than one Mach-Zehnder interferometer each having a different output spectrum oscillation frequency and the apparatus further comprising a plurality of main waveguides each containing a respective one of the Mach-Zehnder interferometers. Doing so would utilize known methods and construction of using Mach-Zehnder in parallel and with different output spectrum oscillation frequencies that would have a reasonable expectation of successfully detecting and monitoring molecules with improved measurements due to reduced temperature sensitivity.

Claims 36, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20150109661 A1, hereinafter, “Li”) in view of Bienstman et al. (WO 2013053930 A1, hereinafter “Bienstman”) and Tan.
Regarding claim 36, Li teaches an apparatus comprising at least one photonic chip (Figs. 2-4) having at least one input waveguide (110), at least one output waveguide (130), at least one resonator (310-1), and a one-sided optical port (input port 114 and output port 118) enabling in and out coupling of light where the at least one input waveguide begins and the at least one output waveguide ends.
Li fails to teach the apparatus is capable of detection of analytes; a bifurcated fiber formed of an input fiber and an output fiber, the bifurcated fiber facing at a common end thereof the one-sided optical port of the at least one photonic chip while a free end of the input fiber is connected to a tunable monochromatic light source and a free end of the output fiber is connected to a photodetector; a mechanical optical coupling module placed between the bifurcated fiber common end and the at least one photonic chip to align the bifurcated input and output fibers with the at least one input and output waveguides, respectively, of the at least one photonic chip; and a probe molecule immobilized on a sensing window of the at least one resonator to create resonance wavelength shifts upon binding with analyte molecules by immersing the sensing window into an analyte solution or by adding an analyte solution drop on the sensing window.
Bienstman teaches a photonic sensor (Fig. 4, element 100) for detecting a target analyte (abstract) comprising a probe molecule (110) immobilized on a sensing window (107) of the at least one resonator (104) to create resonance wavelength shifts upon binding with analyte molecules by immersing the sensing window into an analyte solution or by adding an analyte solution drop on the sensing window. Bienstman teaches the photonic sensor has advantages of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Bienstman to provide the apparatus for the detection of analytes comprising a probe molecule immobilized on a sensing window of the at least one resonator. Doing so would utilize known devices for detecting analytes using resonators that would have a reasonable expectation of successfully detecting analytes while providing good signal to noise ratio for a cheap and portable sensor.
Li in view of Bienstman fail to teach a bifurcated fiber formed of an input fiber and an output fiber, the bifurcated fiber facing at a common end thereof the one-sided optical port of the at least one photonic chip while a free end of the input fiber is connected to a tunable monochromatic light source and a free end of the output fiber is connected to a photodetector; and a mechanical optical coupling module placed between the bifurcated fiber common end and the at least one photonic chip to align the bifurcated input and output fibers with the at least one input and output waveguides, respectively, of the at least one photonic chip.
Tan teaches an assembly for use in detecting an analyte in a sample based on thin-film spectral interference (abstract) comprising a bifurcated fiber (Fig. 5, element 13) formed of an input fiber (Fig. 5, element 13 that connects to the light source 11) and an output fiber (Fig. 5, element 13 that connects to the spectrometer), the bifurcated fiber facing at a common end thereof a one-sided optical port of the at least one photonic chip (42, “probe”) while a free end of the input fiber is connected to a tunable monochromatic light source (“light source”, 11) and a free end of the output fiber is connected to a photodetector (“spectrometer”, 12) and a  capable of aligning the bifurcated input and output fibers with the at least one input and output waveguides, respectively, of the at least one photonic chip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Bienstman to incorporate the teachings of Tan to provide the apparatus comprising a bifurcated fiber formed of an input fiber and an output fiber, the bifurcated fiber facing at a common end thereof the one-sided optical port of the at least one photonic chip while a free end of the input fiber is connected to a tunable monochromatic light source and a free end of the output fiber is connected to a photodetector; a mechanical optical coupling module placed between the bifurcated fiber common end and the at least one photonic chip to align the bifurcated input and output fibers with the at least one input and output waveguides, respectively, of the at least one photonic chip. Doing so would utilize known optical sensor devices using a bifurcated fiber, coupling module and photonic chip with a resonator that would have a reasonable expectation of successfully aligning optical components and detecting an analyte in a sample. 
Regarding claim 37, modified Li teaches all of the elements of the current invention as stated above. Modified Li fail to explicitly teach wherein the sensing window is hydrophilic.
Bienstman teaches the sensing window may be modified with a coating designed to attract certain molecules that are present in a sample fluid (page 20, lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Li to provide the sensing window as 
Regarding claim 41, modified Li teaches all of the elements of the current invention as stated above. While modified Li teaches wherein the mechanical optical coupling module comprises a two-port mechanical part (Tan, Fig. 5, element 51, “coupling hub”), one of the ports matching outer dimensions of the bifurcated fiber common end, modified Li fails to explicitly teach wherein the other of the ports being in the form of a rectangular slit matching a cross-section of the at least one photonic chip.
Tan teaches the two-port mechanical part (Fig. 5, element 51) comprises one port that matches the cross section of the probe (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Li to provide the two-port mechanical part with one port being in the form of a rectangular slit to match the cross-section of the photonic chip of Li. Doing so would be a simple substitution of shape that would have a reasonable expectation of successfully coupling the photonic chip of Li with the two-port mechanical part of Tan.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bienstman and Tan as applied to claim 36 above, and further in view of Dover.
Regarding claim 38, modified Li teaches all of the elements of the current invention as stated above. While modified Li teaches different probe molecules are known in the art 
Dover teaches a review of recent advances in probe based biosensors (abstract) wherein multiple different probe molecules, or receptors, are immobilized on a sensing window of a biosensor to interact with target analytes (page 15, left column, first paragraph; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Li to provide a different probe molecule immobilized on the sensing window of the photonic chip. Doing so would utilize known methods of detecting target analytes, or a family of target analytes, in biosensors as taught by Dover, that would have a reasonable expectation of successfully binding to the specific targets. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bienstman and Tan as applied to claim 36 above, and further in view of Xu.
Regarding claim 39, modified Li teaches all of the elements of the current invention as stated above. Modified Li teaches wherein the at least one resonator of the photonic chip comprises more than one resonator (Li, Fig. 4, elements 310-1 and 310-2) each having a different resonance wavelength (paragraph [0039]) and a main waveguide (continuous waveguide from element 110 to element 130) being configured with a turn substantially in the shape of a "U" to enable in and out coupling of light at the one-sided optical port. 
Modified Li fail to explicitly teach wherein the at least one input and output waveguides comprise a plurality of input and output waveguides; and the apparatus further comprising a plurality of main waveguides each containing a respective one of the resonators and being 
Xu teaches methods and devices for detecting and monitoring molecular interactions comprising waveguide elements (abstract). Xu teaches a photonic chip (Fig. 15) comprising ring resonators (page 15, line 27 – page 16, line 4) wherein the main waveguide turns substantially in the shape of a “U” (Fig. 15, loop mirror 910). Xu teaches wherein the at least one resonator comprises more than one resonator each having a different resonance wavelength (page 15, lines 5-26) so that each resonator can be individually monitored by measuring the wavelength shift of its resonance (page 15, lines 5-26). Xu teaches an embodiment comprising a plurality of inputs waveguides (Fig. 19, separate waveguides where the fixed wavelength enters) and a plurality of output waveguides (Fig. 19, separate waveguides leaving sensors) and a plurality of main waveguides (Fig. 19, interpreted as the waveguides between where the fixed wavelength enters and signal exits the sensors). Xu teaches each main waveguide contains a respective one of interferometers (Fig. 19). Xu teaches that Mach-Zehnder interferometers and resonators may be used to detect and molecular interactions (page 10, lines 6-18). Xu teaches and suggests that Mach-Zehnder interferometer configurations can be substituted with ring resonators to have similar results of detecting and monitoring molecular interactions (page 17, lines page 14-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Li to incorporate the teachings of Xu to provide a plurality of input and output waveguides; and the apparatus further comprising a .

Allowable Subject Matter
Claims 34 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 34, modified Hashizume teaches all of the elements of the current invention as stated above. Modified Hashizume fail to teach wherein the at least one photonic chip comprises two symmetric photonic chips with different spectrum oscillation frequencies which when placed face-to-face the input and output waveguides match each other; wherein the bifurcated fiber faces at the common end the one-sided optical port of the two photonic chips; wherein the mechanical optical coupling module is placed between the bifurcated fiber common end and the two photonic chips so that the two photonic chips face each other and their input and output waveguides are aligned with the bifurcated input and output fibers, respectively; and wherein probe molecules are independently immobilized on sensing windows of the two photonic chips to create spectral shifts on the output spectrum upon binding with 
The prior art fails to teach alone or in combination the claimed limitation of the apparatus with two symmetric photonic chips and the specific mechanical optical coupling module.
Regarding claim 40, modified Li teaches all of the elements of the current invention as stated above. Modified Li fails to teach wherein the at least one photonic chip comprises two symmetric photonic chips with different resonance wavelengths which when placed face-to-face the input and output waveguides match each other; wherein the bifurcated fiber faces at its common end the one-sided optical port of the two photonic chips; wherein the mechanical optical coupling module is placed between the bifurcated fiber common end and the two photonic chips so that that the two photonic chips face each other and their input and output waveguides are aligned with the bifurcated input and output fibers, respectively; and wherein probe molecules are independently immobilized on sensing windows of the two photonic chips to create resonant wavelength shifts upon binding with analyte molecules either by immersing the sensing windows into the analyte solution or by employing capillary forces to transfer a sample between the two photonic chips.
The prior art fails to teach alone or in combination the claimed limitation of the apparatus with two symmetric photonic chips and the specific mechanical optical coupling module.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798